PER CURIAM.
The defendant appeals the judgment of conviction by a jury of manslaughter due to culpable negligence. The court denied a motion for new trial.
The defendant was charged in separate counts of manslaughter; (1) as a result of intoxication, and (2) by culpable negligence in the operation of an automobile.
At the conclusion of the presentation of evidence tire defendant moved for a directed verdict of not guilty on the charge of manslaughter due to intoxication, which was granted.
The testimony was to the effect that the defendant was proceeding at a rate of speed in excess of the posted speed limit, at night in a heavy rain, with water standing in the road to depths up to six inches, and with considerable oncoming traffic, struck a pedestrian who was walking on the shoulder of the road, resulting in his death. There was corroboration of the essential facts and considerable testimony of the drinking activities of the defendant before and after the accident, which was properly admitted. Fowlkes v. State, Fla.App.1957, 100 So.2d 826. The record in *692this case establishes the essential elements which constitute manslaughter as a result of culpable negligence. Fulton v. State, Fla. 1959, 108 So.2d 473.
Accordingly, the judgment is
Affirmed.
WHITE, Acting C. J., ANDREWS, J., and DRIVER, B. J., Associate Judge, concur.